

116 SRES 691 IS: Expressing support for evidence-based programs that facilitate social and emotional learning during and beyond the COVID–19 pandemic.
U.S. Senate
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 691IN THE SENATE OF THE UNITED STATESSeptember 14, 2020Mr. Blumenthal (for himself, Mr. Durbin, Ms. Hassan, and Mr. King) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing support for evidence-based programs that facilitate social and emotional learning during and beyond the COVID–19 pandemic.Whereas a positive school culture is important for students, teachers, and staff to feel safe, valued, engaged, included, and respected;Whereas students face intense academic and social pressures in school, including stress, bullying, and social isolation;Whereas students face increasing anxiety as the COVID–19 pandemic continues, as a result of—(1)social distancing requirements and increasing social isolation;(2)fear of illness for themselves and peers;(3)uncertainty of the future for themselves and schooling; and(4)financial insecurity that results in hunger or stress at home;Whereas, when these concerns or childhood trauma are not addressed appropriately, anxiety, depression, social withdrawal, disruptive behavior, drug and alcohol abuse, and violence can result;Whereas skills developed through social and emotional learning equip young people to handle the challenges they face and help them succeed not just as students, but as healthy and caring adults, productive workers, and engaged citizens;Whereas social and emotional learning is defined as the process through which children and adults acquire and effectively apply the knowledge, attitudes, and skills associated with social and emotional competency, including the ability to—(1)identify, understand, and manage emotions;(2)set and achieve positive goals;(3)feel and show empathy for others;(4)establish and maintain positive relationships; and(5)make responsible decisions;Whereas social and emotional learning programs can be effectively integrated into schools through classroom instruction, both in-person and virtually, and other schoolwide activities that—(1)provide instruction for school leaders, educators, and staff on social and emotional learning, so they can both model these skills for students and benefit from them personally and professionally;(2)integrate social and emotional learning through family engagement and in the school curriculum, through instruction and, in some cases, playful learning;(3)provide systematic instruction in which skills are taught, modeled, practiced, and applied in daily behavior; and(4)establish safe and caring learning environments that foster student participation, engagement, and connection to their school community;Whereas social and emotional skills are both teachable and measurable, and evidence-based social and emotional learning programs have already been successfully implemented in schools across the country for students in preschool through high school;Whereas students exposed to social and emotional learning programs have improved academic outcomes, including greater motivation to learn and commitment to school, increased time devoted to schoolwork and mastery of subject matter, and improved attendance, graduation rates, grades, and test scores;Whereas these positive outcomes increase in students who are involved in social and emotional learning programs by an average of 11 percentage points over students who are not involved in such programs;Whereas social and emotional learning programs can mitigate the impact of childhood trauma and also result in reduced problem behavior, improved health outcomes, a lower rate of violent delinquency, and a lower rate of heavy alcohol use;Whereas programs that increase student connectedness and raise awareness about social isolation have been shown to reduce bullying and improve school climate; andWhereas social and emotional learning programs help young people appreciate the importance of developing and sustaining positive interpersonal relationships and inclusive communities: Now, therefore, be itThat the Senate—(1)supports the goals of evidence-based social and emotional learning programs;(2)encourages schools and communities to implement programs to facilitate social and emotional learning in both in-person curriculum and virtual curriculum; and(3)encourages schools to conduct regular in-person and virtual training of their staff to ensure social and emotional learning programs can evolve, grow, and build capacity as needed.